Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a service platform/container handling carrier, classified in B63G 63/004.
II. Claim 15, drawn to a method of arranging electrical driving components of a container handling carrier, classified in B 65G 65/005.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method lacks the requirement for vertical frame posts, a top surface of the service platform on which maintenance personnel may move and the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	the inventions have acquired a separate status in the art in view of their different classification, and
b.	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Dennis Daley, Reg. No. 34,994 on 3/3/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 43 (p. 11, l. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 11, line 5, change “43” to 42”.  Appropriate correction is required.
Claim Objections
Claims 1-14 are objected to because of the following informalities:
a.	Claim 1, lines 3 and 7; Claim 2, line 3; Claim 3, line 3; Claim 4, line 3; Claim 5, line 3; Claim 7, line 3; Claim 8, line 3; Claim 9, lines 3 and 4; Claim 10, line 3; Claim 11, line 3, “the platform” should be “the service platform”;
b.	Claim 1, line 4; Claim 12, lines 3 and 6 and Claim 14, line 3, “the carrier” should be “the container handling carrier”;
c.	Claim 1, line 5; and Claim 12, line 18-19, “and on which top surface maintenance personnel may move” to the top surface configured to permit maintenance personnel to move”;
d.	Claim 8, line 3, “vertical height” should be “a vertical height”;
e.	Claim 12, lines 4-5, “the frame parts” should be “the two lower frame parts”;
f.	Claim 12, line 5, “wheels” should be “a plurality of wheels”;
g.	Claim 12, line 5, “drive units” should be “a plurality of drive units”;
h.	Claim 12, line 7, “the lower frame parts” should be “the two lower frame parts”;
i.	Claim 12, line 8-9, “the vertical direction” lacks antecedent basis and should be “a vertical direction”;

k.	Claim 12, line 11, “the gantry supports” should be “the four gantry supports”;
l.	Claim 12, lines 14-15, “supported to” should be “supported by”;
m.	Claim 12, lines 17 and 20; Claim 13, line 6 and Claim 14, lines 5-6, “the service platform” should be “the at least one service platform”;
n.	Claim 13, line 1; and Claim 14, line 1, “The carrier” should be “The container handling carrier”;
o.	Claim 13, line 3, “the carrier comprises” should be “the container handling carrier further comprises”;
p.	Claim 13, line 5, “the at least one electric cabinets” should be “the at least one electric cabinet”;
q.	Claim 13, line 6, adjacent” should be “adjacent to”;
r.	Claim 13, line 7, “the side” antecedent basis and should be “a side”; and
s.	Claim  13, line 7, “the mentioned doors” should be “the openable doors”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 5 requires “top surface” and line 4 requires “a top surface.”  Are these the same or different “top surface”?	
b.	Claim 3, line 4 require “the electric components” lacks antecedent basis.  What is the relationship, if any, between “the electric components” and “at least one electric component” of claim 1, lines 8-9?
c.	Claim 3, line 5 requires “the mentioned mounting spaces.” What is the relationship, if any, between “the mentioned mounting spaces” and “at least one mounting space” of claim 1, line 7?
d.	Claim 4, line 4, “the cooling agent” lacks antecedent basis;
e.	Claim 4, line 6, “the cooling” lacks antecedent basis.  Did Applicant intend “the at least one liquid cooling unit”?
f.	Claim 5, line 3; and Claim 6, line 3, “the upper surface” lacks antecedent basis.  Did Applicant intend “the top surface”?
g.	Claim 5, line 4; Claim 6, lines 3-4; Claim 11, line 4 require “the mounting spaces.” What is the relationship, if any, between “the mounting spaces” and “at least one mounting space” of claim 1, line 7?
h.	Claim 7, line 3, “the bottom” lacks antecedent basis.  Did Applicant intend “the bottom surface”?

j.	Claim 9, line 3, ”the electrical cabinet” lacks antecedent basis;
k.	Claim 9, “the top surface side” lacks antecedent basis.  Did Applicant intend “the top surface”;
l.	Claim 10, line 3 requires “at least five mounting spaces” and claim 1, line 7 requires “at least one mounting space.”  Does the “at least five mounting spaces” of claim 10 include the “at least one mounting space” of claim 1, or is the “at least five mounting spaces” of claim 10 in addition to the “at least one mounting space” of claim 1?
m.	Claim 12, line 2 requires “two opposing gantry supports” and line 7 requires “four gantry supports.”  Are the “two opposing gantry supports” included in the “four gantry supports”, or is “two opposing gantry supports” in addition to the “four gantry supports”?
n.	Claim 12, line 14 and line 1 each require “containers.”  Are these the same or different “containers”?
o.	Claim 12, line 14 (first occurrence) requires “a lifting device” and line 14 (second occurrence) requires “lifting device.”  Are these the same or different “lifting device”?

q.	Claim 14, line 3 requires ”several electric drive motors” and claim 12, line 5 requires “drive units.”  Is there any relationship between “several electric drive motors” of claim 14 and “drive units” of claim 12?
r.	Claim 14, line 4 requires ”frequency converters” and claim 12, line 21 requires “at least one electric component.”  Is there any relationship between “frequency converters” of claim 14 and “at least one electric component” of claim 12? and
 s.	Claim 14, line 5 requires “the mounting spaces.” What is the relationship, if any, between “the mounting spaces” and “at least one mounting space” of claim 12, line 20?


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renish (US 8,474,576).
.
Claims 1, 6, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn (EP 1 506 888).
With respect to Claim 1, Kuhn teaches a service platform (see fig. 1, 19 is a platform) of a container handling carrier (fig. 1) which is intended for moving containers (col. 1, l. 9),  and wherein the platform is an elongated element (see fig. 1) mountable between two vertical frame parts (21s) of the carrier and comprising a top surface (fig. 1, entire top surface of 19 including enclosed structure with a compartment that is open) and a bottom surface (fig. 1, entire bottom surface of 19), and on which top surface maintenance personnel may move (see fig. 1, ladder allows access to 19 and rails protect personnel on 19); and further, the platform is provided with at least one mounting space (fig. 1, enclosed structure portion of 19 with a compartment that is open) between the top surface and the bottom surface for receiving at least one electric component (“for receiving at least one electric component” is not positively claiming “at least one electric component”).
st compartment that is open) between the top surface and the bottom surface for receiving at least one electric component (“for receiving at least one electric component” is not positively claiming “at least one electric component”).
With respect to Claims 6, 9 and 13, Kuhn further teaches the upper surface of the platform comprises openable lids (see fig. 1, compartment lid that is opened) at the mounting spaces (claim 6), one single longitudinal side (fig. 1, right side of 19) of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 8, 10, 11, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kuhn (EP 1 506 888).
With respect to Claim 2, Kuhn discloses the claimed invention except for the bottom surface of the platform is provided with several through openings for improving cooling of the at least one mounting space.  Official Notice is taken that openings are well-known in the art.  Official Notice is taken that cable support elements and the tube or hose support elements are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kuhn with well-known openings for the purpose of providing In re Japikse, 181 F.2d 1019 (CCPA 1950).
With respect to Claim 3, Kuhn discloses the claimed invention except for the platform is provided with a cooling system comprising at least one cooling agent circulation flow channel connectable to the electric components mounted inside the mentioned mounting spaces.  Official Notice is taken that a cooling system comprising at least one cooling agent circulation flow channel connectable to the electric components is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kuhn with well-known cooling system for the purpose of liquid cooling electric components to prevent the electric components from overheating.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the location of the cooling agent circulation flow channel so that that liquid coolant can be provided to electric components mounted inside the mounting spaces, since it has been held that a mere rearrangement of the essential working parts of a device which does not modify the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019 (CCPA 1950).


With respect to Claim 5, Kuhn discloses the claimed invention except for the upper surface of the platform comprises a grating and below the grating is a solid cover layer for protecting the mounting spaces from falling impurities and moisture.  Official Notice is taken that the upper surface of the platform comprises a grating and below the grating is a solid cover layer is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kuhn with well-known grating and solid cover layer in order to prevent water from pooling on a surface walked upon to prevent personnel from slipping and the solid cover layer to prevent moisture and foreign objects from entering the mounting spaces that can harm the electric components.  
With respect to Claim 7, Kuhn discloses the claimed invention except for an inner side surface of the bottom of the platform comprises several cable support elements In re Japikse, 181 F.2d 1019 (CCPA 1950).
With respect to Claim 8, Kuhn discloses the claimed invention except for a vertical height of the platform is less than 500 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made for the height of the service platform to be any height including less than 500 mm so that the overall height, size and weight of the platform is minimized to smallest possible to hold the electronic components, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to Claim 10, Kuhn discloses the claimed invention the platform comprises at least five mounting spaces.  It would have been obvious to one having St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to Claim 11, Kahn discloses the claimed invention except for the platform comprises several electrical drive control elements installed inside the mounting spaces.  Official Notice is taken that electrical drive control elements installed inside the mounting spaces is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Kahn with well-known electrical drive control elements installed inside the mounting spaces in order to provide an environmental protected area for the electrical drive control elements.
With respect to Claim 14, Kuhn discloses the claimed invention including wherein the carrier comprises several electrical drive motors (17).  Kuhn fails to disclose frequency converters and the frequency converters are mounted inside the mounting spaces of the service platform.  Official Notice is taken that electrical drive motors which are controlled by means of frequency converters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Kuhn with well-known frequency converters a well-known means of driving motors.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the location of the frequency converters to an area easily serviceable (i.e., mounting spaces of the service In re Japikse, 181 F.2d 1019 (CCPA 1950).	
Allowable Subject Matter
Amended independent claims 1 and 12 would be allowable if rewritten to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The Examiner is proposing a combination of claims 3 and 4 along with further definition of the liquid cooling unit of claim 4 adding interrelations between the elements of the liquid cooling unit and other elements of the container handling carrier.  The allowable subject matter would be “the service platform is provided with a at least one liquid cooling unit 


Suggested Claim Amendments
The following are suggested claim amendments to resolve many of the issues in the instant office action.  These amendments include amending the independent claims 1 and 12 to overcome the references cited in the instant office action.  The amend limitations are the combination of dependent claims 3 and 4 added to the independent claims(see Allowable Subject Matter directly above).

1. A service platform of a container handling carrier which is intended for moving containers,
and wherein the service platform is an elongated element mountable between two vertical frame parts of the container handling carrier and comprising a top surface and a bottom surface, the top surface configured to permit maintenance personnel [[may]] to move;
and further, the service platform is provided with at least one mounting space between the top surface and the bottom surface for receiving at least one electric component; and
the service platform is provided with a at least one liquid cooling unit comprising:
at least one pumping device for circulating a cooling agent;
at least one heat exchanger for cooling the cooling agent;
at least one cooling agent circulation flow channel connectable to the at least one electric component mounted inside the at least one mounting spaces, 
at least one control element for controlling the at least one liquid cooling unit; and
a frame for fastening the at least one liquid cooling unit to the service platform or to an upper frame of the container handling carrier.  
2. The service platform as claimed in claim 1, wherein
the bottom surface of the service platform is provided with a plurality of through openings for improving cooling of the at least one mounting space.  
3. (propose to cancel) The service platform as claimed in claim 1, wherein
the service platform is provided with a cooling system comprising at least one cooling agent circulation flow channel connectable to the at least one electric component[[s]] mounted inside the at least one mounting spaces.  
4. (propose to cancel) The service platform as claimed in claim 1, wherein
the service platform is provided with at least one liquid cooling unit comprising:
at least one pumping device for circulating [[the]] a cooling agent;

cooling agent channels; 
at least one control element for controlling the at least one liquid cooling unit; and
a frame.  
5. The service platform as claimed in claim 1, wherein
the top surface of the service platform comprises a grating and below the grating is a solid cover layer for protecting the at least one mounting space[[s]] from falling impurities and moisture.  
6. The service platform as claimed in claim 1, wherein
the top surface of the service platform comprises openable lids at the at least one mounting space[[s]].  
7. The service platform as claimed claim 1, wherein
an inner side surface of the bottom surface of the service platform comprises a plurality of cable support elements and a plurality of tube or hose support elements.  
8. The service platform as claimed in claim 1, wherein
a vertical height of the service platform is less than 500 mm.  
9. The service platform as claimed in claim 1, wherein
one single longitudinal side of the service platform opposing [[the]] an electrical cabinet is provided with safety rails on an outer side of the top surface [[side]] of the service platform.  
10. The service platform as claimed in claim 1, wherein
at least one mounting space comprises at least five mounting spaces.  
11. The service platform as claimed in claim 1, wherein
6the service platform comprises a plurality of electrical drive control elements installed inside the at least one mounting space[[s]].  
12. A container handling carrier for moving containers, container handling carrier comprises:
two lower frame parts spaced at a track distance from each other, [[and]] the two lower frame parts being provided with a plurality of wheels and a plurality of drive units for moving and steering the container handling carrier;
four gantry supports which are supported on the two lower frame parts, the four gantry supports are spaced apart from one another and extend parallel to one another in [[the]] a vertical direction;
an upper frame which connects the four gantry supports;
at least one service platform arranged between two opposing pairs of the four gantry supports or between opposing parts of the upper frame;
a lifting device for lifting the containers, which the lifting device is supported [[to]] by the upper frame;
and wherein the at least one service platform comprises a top surface and a bottom surface, the top surface configured to permit maintenance personnel [[may]] to move;
at least one service platform is provided with at least one mounting space between the top surface and the bottom surface for receiving at least one electric component; and
the service platform is provided with a at least one liquid cooling unit comprising:
at least one pumping device for circulating a cooling agent;
at least one heat exchanger for cooling the cooling agent;
at least one cooling agent circulation flow channel connectable to the at least one electric component mounted inside the at least one mounting spaces, 
at least one control element for controlling the at least one liquid cooling unit; and
a frame for fastening the at least one liquid cooling unit to the service platform or to the upper frame of the container handling carrier.  
13. The container handling carrier as claimed in claim 12, wherein
the container handling carrier further comprises at least one electric cabinet mounted in connection with the upper frame;
each of the at least one electric cabinet[[s]] comprise openable doors; and
7the at least one service platform is located adjacent to the at least one electric cabinet and is on [[the]] a side of the openable doors of the at least one electric cabinet thereby allowing access to the at least one electric cabinet by the maintenance personnel.  
14. The container handling carrier as claimed in claim 12, wherein
container handling carrier comprises the electrical drive motors which are controlled by means of frequency converters, the dive units including the electric drive motors, and the at least one electric component including the frequency converters; and
the frequency converters are mounted inside the at least one mounting space[[s]] of the at least one service platform.  
15. (Withdrawn) Method of arranging electrical drive control elements of a container handling carrier;
wherein the method comprises arranging the at least one electrical drive control element inside a mounting space of a service platform of the container handling carrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,638,420, 7,731,041, and DE 202006017624 discloses a container handling carrier with a service platform.  US 3,698,581, 4,256,230, 4,266,904, 4,599,030, 4,657,150, 4,667,834, 4,838,438, 7,679,513,7,898,415, 7,916,027,9,701,518, 9,771,245, 9,845,227, 2017/0015532, 2020/0122983 and EP 1731473 disclose a container handling carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571)272-2761. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571( 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RJH  3/12/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835